Citation Nr: 1200653	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury with scarring.

2.  Entitlement to service connection for the residuals of a right knee injury.

3.  Entitlement to service connection for the residuals of a right foot injury.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 1, 2008, and an initial rating in excess of 50 percent from February 1, 2008.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and December 2007 rating decisions by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In an April 2009 rating decision the RO granted entitlement to an increased 50 percent rating for PTSD effective from February 1, 2008.  In August 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  At that time, the Veteran clarified that he was seeking service connection, in pertinent part, for a right foot disability and a right knee disability.  See August 2011 Board hearing transcript, pgs. 2-3.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board notes that in hearing testimony the Veteran withdrew his appeal for a separately adjudicated issue of entitlement to a TDIU and he indicated that he was currently gainfully employed.  This matter is addressed in the decision below; however, the Board also notes that the present action as to this separate issue will in no way limit any future consideration of a TDIU in the increased rating issue on appeal as an applicable rating theory.

The issues of entitlement to service connection for residuals of head, knee, and foot injuries and entitlement to an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In testimony at his video conference hearing in August 2011 the appellant requested a withdrawal of the appeal for the issue of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appeal Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal for the issue of entitlement to a TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed.


ORDER

The appeal for entitlement to a TDIU is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2005, November 2005, March 2007, October 2008, January 2009, and February 2009.  The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in March 2006.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  The record shows the Veteran's service treatment records are incomplete.  In such cases, there is a heightened duty to assist the veteran in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In an October 2006 determination the RO found that all efforts to obtain the Veteran's records had been exhausted and that further efforts would be futile.

The VCAA regulations provide that a medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends that he sustained head, right knee, and right foot injuries during active service.  In correspondence dated in September 2005 he stated he had a head injury as a result of an encounter with a Navy shore patrol, that his foot was severely twisted during a 20 mile hike in full gear, and that he had a knee disorder caused by carrying 80 pound packs and 10 pound radio equipment and running five miles a day for four years during active service.  In subsequent statements and hearing testimony, however, he provided various reports indicating that he had been initially beaten unconscious and sexually assaulted by a fellow serviceman after leaving a bar in the Philippines, that he had been initially sexually assaulted by two servicemen, including a corporal V.D., in a shack off base in the Philippines and fought to escape, and that he had broken his foot and twisted his knee when V.D. subsequently shoved him down a cliff at Camp Pendleton, California, after the Veteran threatened to report the assaults.  See statements dated in April 2006 and video conference transcript dated in August 2011.  VA treatment records dated in February 2006 show the Veteran reported that he had been sexually assaulted by two fellow servicemen and that after he tried to report it they beat him unconscious with an iron pipe in Hong Kong.  He reported that he subsequently woke up there in a hospital. 

In a statement received by VA in February 2007 a fellow serviceman, K.G., reported that he had witnessed the Veteran being struck in the head and dragged off by two servicemen.  He also stated that he had subsequently observed the Veteran being stalked and harassed by V.D., one of those servicemen.  A statement was also received from the Veteran's former spouse, S.O., who reported that while he was serving in the Philippines she had received letters from the Veteran informing her that he had been hit in the head and dragged off and that he had been taunted, harassed, threatened, and assaulted again by two persons, including V.D.  She noted that the Veteran had a visible three inch scar above his right ear and that she had witnessed V.D. having stalked the Veteran by sending him letters after service.

The Board notes that VA treatment records dated in May 2006 show the Veteran complained of a 20 year history of chronic headaches, bilateral knee pain, and intermittent right foot swelling that were incurred as a result of past trauma.  X-ray studies noted mild hammertoes deformity of the right foot without fracture or dislocation and high riding right and left patellae with mild soft tissue edema.  The examiner provided diagnoses including chronic intermittent headaches since head trauma, chronic knee pain since past trauma, and chronic intermittent right foot pain since trauma.  An August 2006 report noted the Veteran reported that he had been told that a recent private computerized tomography (CT) scan revealed a dilated vessel in the brain that was possibly due to past trauma.  An August 2006 neurology note reported that a magnetic resonance imaging (MRI) scan was normal, but that the Veteran had been requested to provide a copy of a private magnetic resonance angiogram (MRA) performed at Little Company of Mary Hospital.  There is no indication that this report was provided to the examiner for review nor is it included in the available record.  

As the Veteran has not been provided a VA examination for etiology opinions as to his service connection claims, the Board finds that additional development is required.  The Veteran should be also requested to identify the specific head, knee, and foot injuries he sustained in service and to identify any treatment he received for any residual disabilities during and after service sufficient for VA to assist him in obtaining evidence pertinent to his claims.  

As to the Veteran's increased rating PTSD claim, the Board notes that he last underwent VA examination for this disability in November 2008 and that the provided report indicates the examiner did not address evidence concerning previous reports of suicidal thoughts or difficulty with employment.  Although the Veteran provided a copy of a September 2011 report from his VA PTSD clinical psychologist stating, in essence, that he should be granted a 100 percent service-connected disability rating, the report provided no information as to the basis for the examiner's factual determinations concerning severe occupational and social impairments and occasional suicidal and homicidal ideations.  Nor was any indication provided identifying whether this represented a recent increase in disability or if it was an opinion as to his disability manifestation over a specific period of time during the course of the appeal.  Therefore, the Board finds that an additional VA examination as to this matter is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  He should be requested to identify the specific head, knee, and foot injuries he sustained in service and to identify any treatment he received for any residual disabilities during and after service sufficient for VA to assist him in obtaining evidence pertinent to his claims.  He should also be specifically requested to identify or provide records associated with the private MRA study he underwent in approximately August 2006.  After the Veteran has signed the appropriate releases, records should be obtained and associated with the claims folder.  

Appropriate VA efforts must be taken to obtain any sufficiently identified service records or VA and private treatment reports.  As many requests as are necessary to obtain any relevant records in the custody of a Federal department or agency, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts in this regard and provided an opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be provided an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has current residuals of a head injury, a right knee injury and/or right foot injury sustained during active service.  All indicated examinations, tests, and studies are to be performed.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be provided an examination by a VA psychiatrist for an opinion as to the current nature and extent of his service-connected PTSD.  The examination must be conducted following the protocol in VA's Review Examination for PTSD, revised on April 2, 2007.

All indicated tests and studies are to be performed, and a comprehensive occupational history is to be obtained.  To the extent possible, the examiner should identify any increased disability manifestations over a specific period of time during the course of the appeal (2005 to present).  The examiner should also comment as to the impact of PTSD on the Veteran's daily activities and his ability to maintain employment.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the claims remaining  on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


